                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LISA SIMPSON,

               Plaintiff,

       v.                                      Case No. 2:20-cv-1985
                                               JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson

IQOR HOLDINGS US
LLC,

               Defendant.


                                              ORDER

       This matter is before the Court on Plaintiff’s Unopposed Motion for Voluntary Dismissal

Without Prejudice. (ECF No. 18.) Plaintiff moves under Fed. R. Civ. P. 41(a)(1)(A)(ii), which

allows a plaintiff to dismiss an action through a stipulation signed by all parties who have appeared.

Plaintiff’s motion is not signed by counsel for Defendant. However, because Defendant has not

filed an answer or a motion for summary judgment, the Court will construe Plaintiff’s motion as a

motion under Fed. R. Civ. P. 41(a)(1)(A)(i). Rule 41(a)(1)(A)(i) permits a plaintiff to dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves an

answer or a motion for summary judgment. Accordingly, even though a Court order is not

necessary, the Court GRANTS Plaintiff’s motion. (ECF No. 18.) This case is DISMISSED

WITHOUT PREJUDICE. The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

4/30/2021                                        s/Edmund A. Sargus, Jr.
DATE                                             EDMUND A. SARGUS, JR.
                                                 UNITED STATES DISTRICT JUDGE
